DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14, 16-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 14, the closest prior art fails to disclose nor would it be obvious to combine “a device table operable to hold at least one device under test, the device table comprising a plurality of reference structures of different heights, the reference structures extending out of or into the device table at different distances; a probe comprising at least one probe end for physically contacting electrical contacts of a device under test; and a movement mechanism operable to move one or both of the device table and the probe so as to bring the at least one probe end into physical contact with at least one electrical contact of a device under test; wherein the plurality of reference structures provide reference points at the different heights to allow a position of the at least one electrical contact of the device under test, relative to the reference structures, to be determined” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims 16-30 are also allowable due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang et al. (US 20170057171) teaches a printing platform having a plurality of detecting points. A distance sensor configured to detect and obtain a plurality of detected vertical height values corresponding to the detecting points. A control unit controlling a driving unit to drive the printhead to move, receives the detected vertical height values from the distance sensor, and converts the detected vertical height values into a plurality of adjusted vertical height values.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868